Title: Enclosure: Invoice to Robert Cary & Company, 15 July 1772
From: Washington, George
To: Robert Cary & Company



15th July 1772.

Invoice of Goods to be Shipped by Robt Cary Esqr. & Co. for the use of Geo: Washington—Potomack Rivr—Virga—viz.
Wearing Apparel for myself pr Letter herewith Inclosed to Mr Thos Gibson Shoes of Mr Didsbury pr Letter to him
Seins pr Ditto Messrs Bradshaw & Davidson 
1 piece of best India Paduasoy—of a fine Mazarine blew 
A White Sattin quilted Coat—£3 
A piece of fine & well fancied India Chintz of the bordered kind 
2 handsome Caps of Minionet Lace one

to wear in dress, the other with a Night gown 
2 Patent Nett handkerchiefs 
2 Do Do Hoods 
4 handkercfs of Jackanot Muslin with borders to them 
1 piece of pretty trimgs for Washing Gowns 
15 yards of fashe Ribbon difft sorts 
6 pieces of fine Tape ½ an Inch brd 
6 Flat white Silk Laces 
A Blew Sattin Bonnett 
A pr of Jean’s Stays pr Meas[ur]e sent 
2 Oz. of black Silk 
4 Oz. of ditto difft colours properly sorted
3 fine Ivory Combs 
3 M large Pinns 
3 M midling Do 
3 M short whites 
20/ worth of Paste & Garnet Pins for the hair 
A Small neat Gold Seal proper for a Lady’s Watch 
Womens—6 pr of White Kid Mitts, 2 pr of Purple Do, 4 pr of White Kid Gloves, 1 pr of White Silk Do, 2 pr of Do Do Mitts 
2 pr of Mens strong & Course bro: thrd Gloves with slits in the forefingr & thumbs 
15 lb. best Shoe thread 
20 lbs. brown Do 
5 lb. Coloured Do 
1 lb. Whited brown Do 
3 pr Women’s thread hose @ 3/ 
3 pr Do fine white Silk Do 
6 pr smal Mens thrd Do @ 2/6 
12 pr larger Do Do Do @ 3/ 
6 pr large Do best bro: Do @ 5/ 
6 pr sml Mens knit worsted Do @ 2/6 
12 pr largr Do Do Do @ 3/
3 pr of Womens strong Leather Shoes 
2 pr Do Do Pumps 
8 pr Do black Callimanca Do 
1 pr Toed Clogs—to be made by the Shoe sent (having Martha Washington wrote therein) by Gresham at the Crown in Covent Garden who is desired to keep the Shoe by him to save the trouble of sendg a Mea[sur]e evy yr
6 pieces best brown Rolls 
7 pieces best Hempen Oznabrigs 
2 ps. Irish Linnen @ 1/3 
1 ps. Do Do 2/ 
2 ps. Do Do 4/ 
1 ps. of Cambrick at abt 3/ pr Yd 
1 ps. very fine Do at £5.0.0 
3¾ yds fine 6/4 Jackanot Muslin 
4 yds fine Book Muslin 5/4 wide 
60 Ells of fine Sheeting @ 4/ 
8 Damask Table Cloths 10/4 long and abt 7/4 wide at abt 25/ each 
1 ps. of Jean’s (or Fustion) of the colr & finess of the Inclosed Patern
12 Loaves of dble refind Sugar 
12 Do single Do 
2 Jarrs best Raison’s 
1 Do Do Currants 
30 lbs. Do Jordan Almonds 
4 lbs. White Ginger 
4 Oz. of Mace 
4 Oz. Nutmegs 
4 Oz. Cinnamn 
4 Oz. Cloves 
2 lb. Fig Blew 
1 Pottle Bottle Anchovies 
4 Do of French Olives 
2 Do of Walnuts 
2 Do of Capers 
1 Gallon best Salid Oil 
6 Bottles best Durham Mustard 
10 lbs. flour of Sulpher 
A small Box of orange Chips 
The true & essential Salt of Lemons (to be had of Wm

Bayley in Cockspur Street near the bottom of the Hay Market @ 1/ the Box)—with directions how to use it
1 Oz. of Amber Grease for perfumes 
6 Papers of Doctr James’s Powders 
1 lb. of Blister Plaister 
1 Oz. of Oil of Pepper Mint 
1 Do Do of Commn Mint 
6 Oz. Spirits Lavender 
6 Do Spirits Salvolatile 
1 lb. of best Jesuits Bark in Powder 
4 Oz. of Jallup 
5 lb. Glauber Salts 
4 Oz. Balsam Capivi 
1 Galln Stouton’s Bitters in 2 Pottle Bottles
2 best dble Gloucester Cheeses—abt 40 lbs. 
1 Do Cheshire Do ab. Do 
2 Groce best Porter from Ben. Kenton that sent last year by Hugh Innis is very indifferent 
10 Groce of Corks 
1 ps. best Dutch Blanketting 
350 Yds best Welch Cotton 
300 yds best Do Do Brown 
1½ dozn pr best plaid Hose No. 3 
3½ dozn pr Do Do 4 
5 dozn Do Do 5
1 best White Saddle Cloth bd with straps & Leather Flaps—abt 5/ 
1½ dozn pr strong dog Couples, with Rings, Swivels & Straps 
2 pr best Sheep Shears 
2 pr strong Scissars propr for Trimg Horss 
2 dozn pr large Chinese green Ivory Table knives & Forks, to suit those sent last year by Thos Squire & charged at 36/ a dozn 
6 Table Spoons made of Iron 
6 Clamps for dry Rubg Brushes 
2 Table Brushes 
3 Plate Do for cleaning Silver 
4 Hair House Brooms 
6 Mop’s 
1 dozn best Ivory blackg Balls for Shoes
2 dozn best Agate Flints—sorted 
1 lb. of very best red Sealg Wax ½ 
Rheam best qte Post Writg Paper Cut 
½ Rheam best small Folio Cut Do 
½ Rheam course & cheap kind
½ dozn Smiths large Flat Files 
½ dozn Do Do half round Do 
2 large Rubbers 
2 Pewter Funnels 
3 Block Tinn Coffee Pots—1 to hold a Pottle—1 three Pints—& the other a Quart ½ a Barrel of best dble FF Gunpowder 
4 Neat & fashe Cut glass Decanters wt. brd Bottms—that they may stand firm on the Table 
6 Neat & fashe Cut Beer Glasses to suit Ditto 
2½ dozn Do Do Wine Do to Suit Do to be rather low, & strong, as well as Neat
1 pr of best Buck Breeches pr Mea[su]r[e] sent last yr to J. Coleman—to have a Side Pocket, & Buckle behind 
A Gentleman’s Huntg Cap—Coverd with black Velvet—to fit a pretty large head—cushiond round or stuffd to make it sit easy thereon—A Silk Band, & handsome Silvr Buckle to it 
1 pr of Silver Spur’s of the newt Fash⟨n⟩ 
1 Neat and Fashe Silver

Pencil Case 
1 dozn spare Pencils for Do—some of them red, some black, & pretty hard—at least not too soft 
1 Best whole hunting Whip, pretty Stout & strong, cap’d with Silver & my name & the yr engravd thereon 
1 pr of fashe gold enameld Sleeve Buttons 
A Ditto Broach Do 
A Neat & very good two bladed Knife middle size to cost 5/
30 yards of yard wide Floor Mattg 
1 dozn Neat & light 18 Feet Oars for a Light Whale Boat—the Blades scoop’d &ca & Painted
1 Dozn large Breakfast Tea Cups & 1 dozn Saucers, with 8 Coffee Cups & 8 Saucers—Also 1 dozn Smaller Tea Cups & the like number of Saucers together with 8 Coffee Cups & Saucers to them with a Tea Pot, Milk Pot, Sugar Dish, & Slop Bowl to each Set—the whole to be of the same kind of China—of a fashe but not of a costly sort

Go: Washington

